COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Bloom Business Jets, LLC

Appellate case number:   01-16-00832-CV

Trial court case number: 2016-50795

Trial court:             164th District Court of Harris County

       Relator, Bloom Business Jets, LLC, has filed a petition for writ of mandamus and an
emergency motion to stay the trial court’s ruling of September 6, 2016, denying Bloom’s special
appearance and granting in part and denying in part Bloom’s motion to dismiss. Bloom also asks
that we stay the underlying case in its entirety pending resolution of the petition for writ of
mandamus.
       The Emergency Motion is GRANTED as follows: All depositions, hearings on motions
for summary judgment and on discovery disputes, as well as trial, in trial court cause number
2016-50795 are STAYED, pending resolution of the petition for writ of mandamus. Written
discovery and any agreed depositions may proceed.
        The court REQUESTS a response to the petition for writ of mandamus from the Real
Party in Interest, Glencove Holdings, LLC. The response, if any, is due within 20 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: October 25, 2016